UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 10-6816


JEFFREY MICHAEL,

                  Plaintiff – Appellant,

           v.

UNITED   STATES   OF   AMERICA;   CORRECTIONAL   MEDICAL   SERVICES,
INC.,

                  Defendants – Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, District Judge.
(1:10-cv-00728-JFM)


Submitted:   September 30, 2010             Decided:   October 8, 2010


Before NIEMEYER, AGEE, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jeffrey Michael, Appellant Pro Se.       Philip Melton          Andrews,
KRAMON & GRAHAM, PA, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Jeffrey Michael seeks to appeal the district court’s

order   dismissing       without     prejudice             some    claims      in    Michael’s

complaint     and     directing       the      Defendant           to    respond         to    the

remaining    claims      in    the   complaint.             This    court      may       exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2006),

and   certain   interlocutory            and       collateral       orders,         28    U.S.C.

§ 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541, 545-46 (1949).                                The order Michael

seeks   to   appeal      is    neither    a        final    order       nor   an    appealable

interlocutory       or    collateral          order.          Accordingly,           we       deny

Michael’s    motion      for    appointment          of     counsel      and    dismiss        the

appeal for lack of jurisdiction.                    We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                                     DISMISSED




                                               2